COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §                 No. 08-14-00072-CR
IN RE RAMON SORIANO, JR.,
                                                 §             ORIGINAL PROCEEDING
RELATOR.
                                                 §            ON PETITION FOR WRIT OF

                                                 §                    MANDAMUS

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Maria Salas-Mendoza, Judge of the 120th District Court of El Paso

County, Texas, and concludes Relator’s petition for writ of mandamus should be denied. We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 12TH DAY OF MARCH, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.